DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lawrence (Pub. No. US 2008/0130969 A1 [0029] lines 1-3 and [0057] lines 1-10 which shows the specifics of being able to disconnect and then reconnect the disconnected drive in the RAID system thus while it is disconnected not part of the RAID system and can act as a normal drive where McCann [0011] lines 3-16 and claim 1 shows the specifics of replacing/removing existing partitions thus removal of the OS on those partitions and adding new partitions, where mounting installation data on an installation partition of the disconnected drive is seen in Chen [0027] lines 1-9 and [0028] lines 1-3 which shows the installation information for a second OS is loaded/mounting into the partition of a device, viewed as being able to include the disconnected drive and Chen shows at [0015] lines 5-7 and [0016] lines 1-3 shows being able to install the second OS on a partition of the device viewed as being able to include a disconnected drive .
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 12 lines 14-15) a first drive and a second drive, each only including the first OS,
With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, it is seen in the teachings of Klughard [0013] lines 1-7, [0176] lines 1-7, [0177] lines 1-5, [0241] lines 4-8 and [0243] lines 1-10 that the OS that is tied to the drives in the RAID system where they are run under a plurality of operating system environments, thus viewed as including an operating system environment that can include only one/first OS in it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart (Pub. No. US 2017/0024295 A1), in view of Lawrence (Pub. No. US 2008/0140969 A1), in view of in view of Chen (Pub. No. US 2006/0101259 A1), and further in view of McCann (Pub. No. US 2011/020892 A1).

As to claim 1  Klughart discloses a system for updating operating system (OS) software of a computing device with multiple redundant drives comprising:
a first drive and a second drive, the first drive and second drive mirrored via a redundant drive array, the first drive comprising a first plurality of partitions and the second drive comprising a second plurality of partitions, the first drive and the second drive comprising a first OS, wherein the first OS is the only OS on the first drive and the second drive (Klughart [0013] lines 1-7, [0122] lines 1-6, [0176] lines 1-3, [0177] lines 1-5, [0242] lines 14-17 and [0243] lines 1-10; which show a plurality of drives where the drives can be mirrored in a redundant drive array, where the drive/disk storage can have a plurality/multiple portions on them thus viewed that a first drive has a first plurality of partitions and a second drive have a second plurality of partitions where the drives can include operating system thus a first OS that is an OS on the drives and the plurality of disk drives can he run under a plurality of operating system environments, and this can be viewed as included OS environments that include only one, the first OS): and 
based on disconnecting the first drive performing action (Klughart [0241] lines 4-8; showing the specific triggering action of remove the first drive from the redundant drive array where more details on the specifics of the removing being a disconnection of the first drive can be seen specifically disclosed below)

Klughart does not specifically disclose disconnect the first drive from the redundant drive array.

However, Lawrence discloses disconnect the first drive from the redundant drive array (Lawrence [0029] lines 1-3 and [0057] lines 1-10; which shows the specifics of being able to disconnect and then reconnect the disconnected drive in the RAID system thus can be viewed as a separate drive device while it is disconnected and not connected to the RAID).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lawrence showing the specifics of disconnection of a drive in a RAID system into the RAID system of Klughart, for the purpose of being able to provide an update/reset operation to the host device, as taught by Lawrence [0057] lines 1-10.

Klughart as modified by Lawrence does not specifically disclose at least one processor; at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: mount installation data on an installation partition of the third plurality of partitions of the disconnected first drive, the installation data configured to install a second OS; update a bootloader component of the computing device to include an installation option associated with the mounted installation data; 

However, Chen discloses at least one processor (Chen [0007] lines 1-2);
at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to (Chen [0007] lines 8-13):
mount installation data on an installation partition of the third plurality of partitions of the disconnected first drive, the installation data configured to install a second OS (Chen [0027] lines 1-9 and [0028] lines 1-3; which shows the installation information for the second OS is loaded/mounted into the partition, not specifically limited thus viewed as including a third plurality of partition, and used to load/install the second OS, where it is seen specifically above that the device can be a disconnected drive device);
update a bootloader component of the computing device to include an installation option associated with the mounted installation data (Chen [0016] lines 1-3, [0018] lines 4-9, [0019] lines 6-12, [0023] lines 3-7 and [0027] lines 1-9 and [0028] lines 1-3; which shows being able to amend/update the bootloader to include installation information that has been loaded/mounted into the partition and associated with the installation of the second OS); and
install, via the installation option of the bootloader component, the second OS on the third plurality of partitions of the disconnected first drive based on the installation which shows being able to install the second OS on the partition not specifically limited, where it is seen disclosed specifically above that plurality of drives in a partitioned environment having operating systems, viewed as include a first and second, it is then viewed that when booted depending on what is installed on the partition drive can boot the second OS on the first drive and the first OS on the second, where it is seen specifically disclose above that the device can be a disconnected device).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Chen, showing installing another OS in a partitioned environment, into the partitioning environment of Klughart as modified by Lawrence, for the purpose of increase usability associated with the installation of an OS in a partition, as taught by Chen [0004] and [0016].

Klughart as modified by Lawrence and Chen does not specifically disclose remove the first OS from the disconnected first drive and add a third plurality of partition in the disconnected first drive.

However, McCann disclose remove the first OS from the disconnected first drive and add a third plurality of partition in the disconnected first drive (McCann [0011] lines 3-16 and Claim 1; which shows the ability replacing/removal existing partitions viewed as including the OS information stored on those partitions and thus acts as removal of the OS then replacing/adding the partition with new partition thus viewed as an added third partition to the storage device where it is seen specifically disclosed above the plurality of partitions and the specifics of the device being a disconnected device).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of McCann, showing removing and installing of a new OS from a partitioned environment into the partitioned environment of Klughart as modified by Lawrence and Chen, for the purpose increasing usability by being able to preserve information with replacing operating systems, as taught by McCann [0011] and claim 1.

As to claim 4, Klughart as modified by Lawrence, Chen does not specifically disclose, however McCann discloses wherein upon installing the second OS on the third plurality of partitions of the disconnected  first drive, the second OS is the only OS on the disconnected first drive and the first OS is the only OS on the second drive (McCann [0011] lines 3-16 and Claim 1; which shows the removal then installation on the partition of the second/new OS thus viewed that the second OS is the only OS installed on those partitions of that drive which is not connected to other drives in a RAID, where it is disclosed specifically above the specifics of the first and second drive did both include the first OS and then the first drive was removed thus the second drive still there would not be updated and would still be viewed as including the first OS where it is seen that the removed/disconnected/replacement ).



As to claim 9  Klughart discloses a computerized method for updating operating system (OS) software of a computing device with multiple redundant drives, the method comprising:
the redundant drive array mirroring the first drive and a second drive, the first drive comprising a first plurality of partitions and the second drive comprising a second plurality of partitions, the first drive and the second drive including a first OS, wherein the first OS is the only OS on the first drive and the second drive (Klughart [0013] lines 1-7, [0122] lines 1-6, [0176] lines 1-3, [0177] lines 1-5, [ 0241] lines 4-8 [0242] lines 14-17 and [0243] lines 1-10; which show a plurality of drives where the drives can be mirrored in a redundant drive array, where the drive/disk storage can have a plurality/multiple portions on them thus viewed that a first drive has a first plurality of partitions and a second drive have a second plurality of partitions where the drives can include operating system thus a first OS that is an OS on the drives and the plurality of disk drives can he run under a plurality of operating system environments, and this can be viewed as included OS environments that include only one, the first OS where it is seen that a drive can be disconnected/removed from the RAID): and 
(Klughart [0241] lines 4-8; showing the specific triggering action of remove the first drive from the redundant drive array where more details on the specifics of the removing being a disconnection of the first drive can be seen specifically disclosed below)

Klughart does not specifically disclose disconnect the first drive from the redundant drive array.

However, Lawrence discloses disconnect the first drive from the redundant drive array (Lawrence [0029] lines 1-3 and [0057] lines 1-10; which shows the specifics of being able to disconnect and then reconnect the disconnected drive in the RAID system thus can be viewed as a separate drive device while it is disconnected and not connected to the RAID).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lawrence showing the specifics of disconnection of a drive in a RAID system into the RAID system of Klughart, for the purpose of being able to provide an update/reset operation to the host device, as taught by Lawrence [0057] lines 1-10.


Klughart as modified by Lawrence does not specifically disclose: based on disconnecting the first drive to remove the first OS from the disconnected first drive; mounting installation data on an installation partition of the third plurality of partitions of 

However, Chen discloses mounting installation data on an installation partition of the third plurality of partitions of the disconnected first drive, the installation data configured to install a second OS (Chen [0027] lines 1-9 and [0028] lines 1-3; which shows the installation information for the second OS is loaded/mounted into the partition and used to load/install the second OS where the specifics of the third plurality of partitions as seen specifically disclosed below and the specifics of the disconnected first drive seen above);
updating a bootloader component to include an installation option associated with the mounted installation data (Chen [0016] lines 1-3, [0018] lines 4-9, [0019] lines 6-12, [0023] lines 3-7 and [0027] lines 1-9 and [0028] lines 1-3; which shows being able to amend/update the bootloader to include installation information that has been loaded/mounted into the partition and associated with the installation of the second OS); and
installing, via the installation option of the bootloader component, the second OS on the third plurality of partitions of the disconnected first drive based on the installation data, whereby the computing device is enabled to boot to the second OS on the which shows being able to install the second OS on the partition not specifically limited, where it is seen disclosed specifically above that plurality of drives in a partitioned environment having operating systems, viewed as include a first and second, it is then viewed that when booted depending on what is installed on the partition drive can boot the second OS on the first drive and the first OS on the second and the specifics of a disconnected first drive seen above).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Chen, showing installing another OS in a partitioned environment, into the partitioning environment of Klughart as modified by Lawrence, for the purpose of increase usability associated with the installation of an OS in a partition, as taught by Chen [0004] and [0016].

Klughart as modified by Lawrence and Chen does not specifically disclose removing the first plurality of partitions associated with the first OS from the first drive and add a third plurality of partition in the disconnected first drive for installation of the second OS.

However, McCann disclose removing the first plurality of partitions associated with the first OS from the first drive and add a third plurality of partition in the disconnected first drive for installation of the second OS (McCann [0011] lines 3-16 and Claim 1; which shows the ability replacing/removal existing partitions viewed as including the OS information stored on those partitions then replacing/adding the partition with new partition thus viewed as an added third partition to the storage device/drive where it is seen specifically disclosed above the plurality of partitions being the third plurality and seen specifically disclosed above the ability to install OS information on the partitions viewed as including the second OS).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of McCann, showing removing and installing of a new OS from a partitioned environment into the partitioned environment of Klughart as modified by Lawrence and Chen, for the purpose increasing usability by being able to preserve information with replacing operating systems, as taught by McCann [0011] and claim 1.

As to claim 17  Klughart one or more computer storage media having computer-executable instructions for updating operating system (OS) software of a computing device with multiple redundant drive that upon execution by a processor cause the processor to at least:
the redundant drive array mirroring the first drive and a second drive of the computing device, the first drive comprising a first plurality of partitions and the second drive comprising a second plurality of partitions, the first drive and the second drive including a first OS, wherein the first OS is the only OS on the first drive and the second drive (Klughart [0013] lines 1-7, [0122] lines 1-6, [0176] lines 1-3, [0177] lines 1-5, [ 0241] lines 4-8 [0242] lines 14-17 and [0243] lines 1-10; which show a plurality of drives where the drives can be mirrored in a redundant drive array, where the drive/disk storage can have a plurality/multiple portions on them thus viewed that a first drive has a first plurality of partitions and a second drive have a second plurality of partitions where the drives can include operating system thus a first OS that is an OS on the drives and the plurality of disk drives can he run under a plurality of operating system environments, and this can be viewed as included OS environments that include only one, the first OS where it is seen that a drive can be disconnected/removed from the RAID): and 
based on disconnecting the first drive performing action (Klughart [0241] lines 4-8; showing the specific triggering action of remove/disconnection the first drive from the redundant drive array the specifics of disconnection of a first drive can be seen specifically disclosed below).

Klughart does not specifically disclose disconnect the first drive from the redundant drive array.

However, Lawrence discloses disconnect the first drive from the redundant drive array (Lawrence [0029] lines 1-3 and [0057] lines 1-10; which shows the specifics of being able to disconnect and then reconnect the disconnected drive in the RAID system thus can be viewed as a separate drive device while it is disconnected and not connected to the RAID).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lawrence showing the specifics of 


Klughart as modified by Lawrence does not specifically disclose mounting installation data on an installation partition of the third plurality of partitions of the disconnected first drive, the installation data configured to install a second OS; updating a bootloader component to include an installation option associated with the mounted installation data; installing, via the installation option of the bootloader component, the second OS on the third plurality of partitions of the disconnected first drive based on the installation data, whereby the computing device is enabled to boot to the second OS on the disconnected first drive or the first OS on the second drive.

However, Chen discloses mounting installation data on an installation partition of the third plurality of partitions of the disconnected first drive, the installation data configured to install a second OS (Chen [0027] lines 1-9 and [0028] lines 1-3; which shows the installation information for the second OS is loaded/mounted into the partition and used to load/install the second OS where the specifics of the third plurality of partitions as seen specifically disclosed below);
updating a bootloader component to include an installation option associated with the mounted installation data (Chen [0016] lines 1-3, [0018] lines 4-9, [0019] lines 6-12, [0023] lines 3-7 and [0027] lines 1-9 and [0028] lines 1-3; which shows being able to amend/update the bootloader to include installation information that has been loaded/mounted into the partition and associated with the installation of the second OS); and
installing, via the installation option of the bootloader component, the second OS on the third plurality of partitions of the disconnected first drive based on the installation data, whereby the computing device is enabled to boot to the second OS on the disconnected first drive or the first OS on the second drive (Chen [0015] lines 5-7 and [0016] lines 1-3; which shows being able to install the second OS on the partition not specifically limited, where it is seen disclosed specifically above that plurality of drives in a partitioned environment having operating systems, viewed as include a first and second, it is then viewed that when booted depending on what is installed on the partition drive can boot the second OS on the first drive and the first OS on the second).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Chen, showing installing another OS in a partitioned environment, into the partitioning environment of Klughart as modified by Lawrence, for the purpose of increase usability associated with the installation of an OS in a partition, as taught by Chen [0004] and [0016].

Klughart as modified by Lawrence and Chen does not specifically disclose removing the first plurality of partitions associated with the first OS from the first drive and add a third plurality of partition in the disconnected first drive for installation of the second OS.

However, McCann disclose removing the first plurality of partitions associated with the first OS from the first drive and add a third plurality of partition in the disconnected first drive for installation of the second OS (McCann [0011] lines 3-16 and Claim 1; which shows the ability replacing/removal existing partitions viewed as including the OS information stored on those partitions then replacing/adding the partition with new partition thus viewed as an added third partition to the storage device/drive where it is seen specifically disclosed above the plurality of partitions being the third plurality and seen specifically disclosed above the ability to install OS information on the partitions viewed as including the second OS).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of McCann, showing removing and installing of a new OS from a partitioned environment into the partitioned environment of Klughart as modified by Lawrence and Chen, for the purpose increasing usability by being able to preserve information with replacing operating systems, as taught by McCann [0011] and claim 1.
Claims 2, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen and McCann as applied to claims 1, 9 and 17 above, and further in view of Gilson (Pub. No. US 2012/0278566 A1)

As to claims 2, 10 and 18 , Klughart discloses a second drive that can have OS installed (Klughart [0013] lines 1-7, [0114] lines 1-6, [0242] lines 14-17  and [0243] lines which shows a plurality of drives, thus including a first and second drive that can have an OS installed on).

Klughart as modified by Lawrence does not specifically disclose that the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: receive instructions indicating to install the second OS drive.

However Chen discloses that the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: receive instructions indicating to install the second OS drive (Chen [0015] lines 5-7, [0016] lines 1-3 and [0018] lines 1-6; which shows being able to receive instruction to install the second OS on a partition which when viewed in light of the above teachings can be viewed as one of the plurality of drives (i.e. second) available).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Chen, showing installing another OS in a partitioned environment, into the partitioning environment of Klughart as modified by Lawrence, for the purpose of increase usability associated with the installation of an OS in a partition, as taught by Chen [0004] and [0016].



However Gilson discloses  disclose in response to the received instructions, reconfigure the disconnected first drive upon which the second OS is installed and reconfigure the second drive to mirror the disconnected first drive based on the redundant drive array upon reconnecting the disconnected first drive to the redundant drive array (Gilson [0078] lines 1-25; which shows when one primary drive is removed/disconnected it can still instructed/ordered to send specific information viewed as a form of configuring where when the disconnected/removed drive is reconnected being able to resynchronize the information between drives thus viewed as mirroring, where it is disclosed specifically above the specifics of the drive having the second OS installed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gilson, showing resynchronizing of information among drives into the RAID systems of Klughart as modified by Lawrence, Chen and McCann for the purpose of helping to ensure information consistency and reduce expected loss, as taught by Gilson [0002] lines 4-10 and [0078] lines 12-25.

As to claim 11, Klughart as modified by Lawrence, Chen and McCann does not specifically disclose, however Gilson discloses, wherein  disconnecting the first drive from the redundant drive array enable contents within the third plurality of partitions of the disconnected first drive to not synchronize with the second drive based on writes and/or reads of one of the first drive and the second drive the second OS is an updated version of the first OS (Gilson [0078] lines 1-25; which shows that a disconnected drive can become out of synch and thus require resynchronizing thus viewed can become out of synch because of reads and/or writes on either connected or disconnected drive, where it is seen specifically disclosed above the specifics of the contents of a first drive including third plurality of partition contents)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gilson, showing resynchronizing of information among drives into the RAID systems of Klughart as modified by Lawrence, Chen and McCann for the purpose of helping to ensure information consistency and reduce expected loss, as taught by Gilson [0002] lines 4-10 and [0078] lines 12-25.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen and McCann as applied to claim 1 above, and further in view of Paul et al. (Pub. No. US 2015/0277929 A1).

As to claims 3 and Klughart discloses, wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: 
 format the second drive to be a mirror of the reconnected first drive using the redundant drive array (Klughart [0242] lines 14-17 and [0243] lines 1-10; which show a plurality of drives, thus viewed as including a second drive where the drives can be mirrored in a redundant drive array thus viewed as including a reconnected drive seen specifically disclosed below);
copy data from the reconnected first drive into the second drive to synchronize the second drive with the reconnected first drive (Klughart [0243] lines 1-10; which shows the ability to copy data from one of the drives into the second drive, where it is seen specifically disclosed below the specifics of a reconnected drive).

Klughart does not specifically disclose reconnect the disconnected first drive to the redundant drive array.

However, Lawrence disclose reconnect the disconnected first drive to the redundant drive array (Lawrence [0029] lines 1-3 and [0057] lines 1-10; which shows the specifics of being able to disconnect and then reconnect the disconnected drive in the RAID system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lawrence showing the specifics of 

Klughart as modified by Lawrence does not specifically disclose that upon receiving a request to complete an installation of the second OS on the disconnected first drive and the second drive; mount installation data on an installation partition of the fourth plurality of partitions of the second drive, the installation data configured to install a second OS; and update the bootloader component to include an option to boot into the second OS as installed on the reconnected first and the second drive.

However, Chen discloses upon receiving a request to complete an installation of the second OS on the disconnected first drive and the second drive (Chen [0016] lines 1-3 and [0018] lines 1-9; which shows the request to install the second OS on the drive, where it is disclosed specifically above the specifics of the first disconnected drive and a second drive):
mount installation data on an installation partition of the fourth plurality of partitions of the second drive, the installation data configured to install a second OS (Chen [0027] lines 1-9 and [0028] lines 1-3; which shows the installation information for the second OS is loaded/mounted into a partition, viewed as including a fourth partition, and used to load/install the second OS viewed as capable of being done on above disclose second drive storage device);
Chen [0018] lines 6-9 and [0019] lines 1-10 which is able to show being able to update the bootloader component to include information to boot into the second OS and where it is disclosed specifically above the specifics of an OS on the first reconnected drive and second drive).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Chen, showing installing another OS in a partitioned environment, into the partitioning environment of Klughart as modified by Lawrence, for the purpose of increase usability associated with the installation of an OS in a partition, as taught by Chen [0004] and [0016].

Klughart as modified by Lawrence and Chen does not specifically disclose remove the second plurality of partitions from the second drive; install a fourth plurality of partitions on the second drive.

However, McCann discloses remove the second plurality of partitions from the second drive (McCann [0011] lines 3-16 and Claim 1; which shows the ability replacing/removal existing partitions viewed as then replacing/adding the partition with new partition thus viewed as being able to remove the second plurality of partitions associated with the second drive); and
which shows the ability replacing/removal existing partitions viewed as then replacing/adding the partition with new partition thus viewed as an added fourth partition to the storage device where it is seen specifically disclosed above the plurality of partitions).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of McCann, showing removing and installing of a new OS from a partitioned environment into the partitioned environment of Klughart as modified by Lawrence and Chen, for the purpose increasing usability by being able to preserve information with replacing operating systems, as taught by McCann [0011] and claim 1.

Klughart as modified Lawrence, Chen and McCann does not specifically disclose update the bootloader component to include an option to remove an option to boot into the first OS for which the reconnected first drive and the second drive are no longer configured to use.

However, Paul discloses update the bootloader component to include an option to remove an option to boot into the first OS for which the reconnected first drive and the second drive are no longer configured to use (Paul [0034] lines 1-9 and claim 6; which shows the basics of updating to remove an option to boot into one of the plurality of OSs, which are inoperable or non-selected thus viewed as not configured to use)

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Paul, showing removing option to boot into an inoperable system into the partitioned operating system environment of Klughart as modified by Lawrence, Chen and McCann for the purpose of increasing usability by allowing for clear showing of what options are available and thus remove options for errors, as taught by Paul [0002] and [0034].

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen and McCann as applied to claims 1 and 9 above, and further in view of Parthiban et al. (Pub. No. US 2014/0282500 A1).

As to claims 5 and 15, Klughart as modified by Lawrence and Chen does not specifically disclose, however, McCann discloses, upon removing the first OS from the disconnected first drive installing a fourth plurality of partitions on the disconnected first drive (McCann [0011] lines 3-16 and Claim 1; which shows the ability replacing/removal existing partitions viewed as including the OS information stored on those partitions and thus acts as removal of the OS then replacing/adding the partition with new partition thus viewed as an added fourth partition to the storage device where it is seen specifically disclosed above the plurality of partitions, where it is seen specifically disclosed above the specifics of a disconnected drive).


 
Klughart as modified by Lawrence, Chen and McCann do not specifically disclose wherein the third plurality of partitions are configured as a first virtual drive and the fourth plurality of partitions are configured to act as a second virtual drive; and mirroring the second OS between the first virtual drive and the second virtual drive using a redundant drive array.

However, Parthiban discloses, wherein the third plurality of partitions are configured as a first virtual drive and the fourth plurality of partitions are configured to act as a second virtual drive (Parthiban [0052] lines 47-62; which is able to show how the partitions can be virtual drive partitions thus in light of above the disclosed information of the third and fourth plurality of partitions can be viewed together that those partitions can be virtual drive partitions); and 
mirroring the second OS between the first virtual drive and the second virtual drive using a redundant drive array (Parthiban [0052] lines 47-62; which shows the ability for the virtual drives to mirror information, thus viewed could mirror information on other virtual drives or drives, where it is seen specifically disclose above where drive information can include the second OS and mirroring using a redundant drive array thus can be viewed as the virtual drives can mirror the second OS information between them)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Parthiban showing virtual drive mirroring, into RAID mirroring of Klughart as modified by Lawrence, Chen and McCann, for the purpose of helping to reduce problems with the installation of virtual environments, as taught by Parthiban [0004] lines 1-5 and [0052] lines 47-62


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen, McCann and Parthiban as applied to claim 5 above, and further in view Gilson (Pub. No. US 2012/0278566 A1) and of Schmitz (Pub. No. US 2005/0257081 A1).

As to claims 6 Klughart as modified by Lawrence, Chen, McCann and Parthiban does not specifically disclose after a trigger event deactivating, disabling, or otherwise reconfiguring the redundant drive array mirroring the first virtual drive and the second virtual drive to break the mirroring between the first virtual drive and the second virtual drive.

which shows that a disconnected drive can become out of synch and thus require resynchronizing thus viewed that the mirroring can become broken to a degree as the information becomes out of sync)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gilson, showing resynchronizing of information among drives into the RAID systems of Klughart as modified by Lawrence, Chen and McCann for the purpose of helping to ensure information consistency and reduce expected loss, as taught by Gilson [0002] lines 4-10 and [0078] lines 12-25.

Klughart as modified by Lawrence, Chen, McCann, Parthiban and Gilson does not specifically disclose of the event being after a functionality of the first virtual dive and the second virtual drive is verified.

However, Schmitz discloses a functionality of the first virtual dive and the second virtual drive is verified (Schmitz [0031] lines 18-20; which shows the specifics of being able to perform a verification of functionality on a plurality of drives, thus in light of information specifically disclosed above viewed as including the virtual drives)

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen, McCann and Parthiban as applied to claim 5 above, and further in view of Paul et al. (Pub. No. US 2015/0277929 A1) and further in view of Phillips (Pub. No. US 2011/0055299 A1).

As to claim 7 Klughart discloses, wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: format the disconnected first drive to be a mirror of the second drive using the redundant drive array (Klughart [0242] lines 14-17 and [0243] lines 1-10; which show a plurality of drives, thus viewed as including a second drive where the drives can be mirrored in a redundant drive array including disconnected first drive copies seen specifically disclosed above);
copy data from the second drive into the disconnected first drive to synchronize the disconnected first drive with the second drive (Klughart [0243] lines 1-10; which shows the ability to copy data from one of the drives into the second drive, viewed as including a disconnected first drive seen specifically disclosed above).



However, Lawrence discloses reconnect the disconnected first drive to the redundant drive array (Lawrence [0029] lines 1-3 and [0057] lines 1-10; which shows the specifics of being able to disconnect and then reconnect the disconnected drive in the RAID system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lawrence showing the specifics of disconnection of a drive in a RAID system into the RAID system of Klughart, for the purpose of being able to provide an update/reset operation to the host device, as taught by Lawrence [0057] lines 1-10.

Klughart as modified by Lawrence, does not specifically disclose upon receiving a request for installation of an OS on the disconnected first drive; and update the bootloader component to include an option to boot into the first OS and to remove an option to boot into the second OS for which the disconnected first drive is no longer configured to use.

However, Chen discloses upon receiving a request for installation of an OS on a first drive (Chen [0016] lines 1-3 and [0018] lines 1-9; which shows the request to install the OS on the first drive);
Chen [0018] lines 6-9 and [0019] lines 1-10 which is able to show being able to update the bootloader component to include information to boot into an OS where it is viewed that moving from a second to a first makes the first OS the updated one it moves into).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Chen, showing installing another OS in a partitioned environment, into the partitioning environment of Klughart as modified by Lawrence, for the purpose of increase usability associated with the installation of an OS in a partition, as taught by Chen [0004] and [0016].


Klughart as modified by Lawrence, Chen, McCann and Parthiban does not specifically disclose update the bootloader component to remove an option to boot into the second OS for which the disconnected first drive is no longer configured to use

However, Paul discloses update the bootloader component to include an option to remove an option to boot into the second OS for which the disconnected first drive is no longer configured to use (Paul [0034] lines 1-9 and claim 6; which shows the basics of updating to remove an option to boot into one of the plurality of OSs)

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Paul, showing removing option to boot into an 

Klughart as modified by Lawrence, Chen, McCann, Parthiban and Paul does not specifically disclose that the that the request received is a request to revert the installation of the second OS on the disconnected first drive back to the first OS

However, Phillips discloses receiving a request to revert the installation of the second OS on the disconnected first drive back to the first OS (Phillips [0204] lines 1-12; which shows receiving an update command that include options for reverting to previous installed version of the OS and thus viewed as reverting from the new second OS to the old first OS.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Phillips, showing reverting to older/previous versions of OSs, into the partitioned OS environment of Klughart as modified by Lawrence, Chen, McCann, Parthiban and Paul, for the purpose of increase security of the system by being able to effectively manage updates and reversions and reinstall other system in case of problems or authentication issues detected, as taught by Phillips [0008], [0010] and [0204] 

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen, McCann and Parthiban as applied to claims 5 and 15 above, and further in view of and further in view of Blake et al. (Pub. No. US 2015/0007171 A1) and further in view of Naggar et al. (Pub. No. US 2014/0122329 A1).

As to claims 8 and 16, Klughart as modified by Lawrence does not specifically disclose however, Chen discloses mounting installation data on the installation partition (Chen [0027] lines 1-9 and [0028] lines 1-3; which shows the mounting of the disclosed installation data of the installation process)

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Chen, showing installing another OS in a partitioned environment, into the partitioning environment of Klughart as modified by Lawrence, for the purpose of increase usability associated with the installation of an OS in a partition, as taught by Chen [0004] and [0016].

Klughart as modified by Lawrence and Chen does not specifically disclose wherein the third plurality of partition and the fourth plurality of partitions include boot partitions, root partitions, and application partitions and wherein mounting installation data on the installation partition includes mounting an installation image and a kickstart file on the installation partition; and wherein installing the second OS on the third plurality of partitions and the fourth plurality of partitions includes configuring, based on 

However, McCann disclose mounting installation data includes an installation image (McCann [0040] lines 1-7; which shows the use of image data associated with its installations, where it is disclosed specifically above the specifics of the mounting of installation data)

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of McCann, showing removing and installing of a new OS from a partitioned environment into the partitioned environment of Klughart as modified by Lawrence and Chen, for the purpose increasing usability by being able to preserve information with replacing operating systems, as taught by McCann [0011] and claim 1.

Klughart as modified by Lawrence, Chen, McCann and Parthiban does not specifically disclose wherein the third plurality of partition and the fourth plurality of partitions include boot partitions, root partitions, and application partitions and wherein mounting installation data on the installation partition includes mounting a kickstart file on the installation partition; and wherein installing the second OS on the third plurality of 

However, Blake discloses mounting a kickstart file associated with partition (Blake [0088] lines 16-21; which shows the specifics of a kickstart file tied to partition configuration information).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Blake, showing a kickstart file for partitions, into the partitioned environment of Klughart as modified by Lawrence, Chen, McCann and Parthiban, for the purpose of increasing the ability for operation on a unique host and thus have increase usability options, as taught by Blake [0001], [0087] and [0088].


Klughart as modified by Lawrence, Chen, McCann and Parthiban and Blake does not specifically disclose wherein the third plurality of partition and the fourth plurality of partitions include boot partitions, root partitions, and application partitions; and wherein installing the second OS on the third plurality of partitions and the fourth plurality of partitions includes configuring, based on the kickstart file, a first partition of the third 

However, Naggar discloses, wherein the third plurality of partition and the fourth plurality of partitions include boot partitions, root partitions, and application partitions (Naggar [0030] lines 3-9; that shows the drive divided into at least three partitions including a boot, root and application partition, thus in light of above disclosed information of the third and fourth plurality of partitions can be viewed together as showing that those partitions can include the boot, root and application partitions);
wherein installing the second OS on the third plurality of partitions and the fourth plurality of partitions includes configuring, based on the kickstart file, a first partition of the third plurality of partitions and the fourth plurality of partitions as boot partitions, configuring a second partition of the third plurality of partitions and the fourth plurality of partition as root partitions, and configuring a third partition of the third plurality of partitions and fourth plurality of partition as application partitions on the disconnected first drive (Naggar [0029] lines 3-5 and [0030] lines 3-9 is able to shows that based on partition configuration information, it is seen that disk can be partitioned into pairs of partitions that included boot, root and application partitions, where it is disclosed specifically above show configuration of the partition based on the kickstart file and the specifics of the third and fourth plurality of partitions thus viewed that each of the plurality of partitions can be configured to include the boot, root and application partitions).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Naggar, showing plurality of types of partitions, into the portioned environment of Klughart as modified by Lawrence, Chen, McCann and Blake, for the purpose of provide enhanced security and utility by providing a more secure environment, as taught by Naggar [0003] and [0030].

Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen and McCann as applied to claims  9 and 17 above, and further in view of Fisher et al. (Pub. No. US 2017/0078455 A1).

As to claims 12 and 19, Klughart as modified by Lawrence, Chen and McCann does not specifically disclose the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to rebuild the bootloader component to support booting to the second OS on the disconnected first drive and the first OS on the second drive.

However, Fisher discloses the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to rebuild the bootloader component to support booting to the second OS on the disconnected first drive and the first OS on the second drive (Fisher [0186] lines 7-which shows the ability to patch/rebuild the bootloader in order to add additional functionality to the bootloader, which is not specifically limited functionality, thus can be viewed as booting a second OS on the first drive and a first OS on a second drive as seen in above disclosed teachings, where it is seen specifically disclosed above the disconnected/removed/separated from RAID drive).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Fisher, showing patching functionality into the bootloader, into the partitioning and bootloading system of Klughart as modified by Lawrence, Chen and McCann, for the purpose of increase functionality of a bootloader by being able to repair broken bootloader functionality, as taught by Fisher [0186].

As to claim 13, Klughart discloses, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to install the rebuilt bootloader component on the disconnected first drive and the second drive (Klughart [0242] lines 14-17 and [0243] lines 1-10; which shows the plurality of drives where information can be loaded/installed on thus viewed as included a separated first and second drive).

Klughart as modified by Lawrence, Chen and McCann does not specifically disclose install the rebuilt bootloader component.

which shows the rebuilt/patched bootloader may be loaded/installed).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Fisher, showing patching functionality into the bootloader, into the partitioning and bootloading system of Klughart as modified by Lawrence, Chen and McCann, for the purpose of increase functionality of a bootloader by being able to repair broken bootloader functionality, as taught by Fisher [0186].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen and McCann as applied to claim 9 above, and further in view of Viswanathan et al. (Patent No. US 7,328,306 B1).

As to claim 14, Klughart discloses, wherein installing the second OS on the third plurality of partitions of the disconnected first drive based on the installation data includes installing a second redundant drive array mirroring the multiple virtual redundant drives of the disconnected first drive (Klughart [0013] lines 7-14, [0225] lines 9-17, [0242] lines 14-17, [0243] lines 1-10 and [0250] lines 1-5; which is able to show construct and install a plurality of RAID arrays and being able to mirror the drives in the RAID array thus including OS information installed in the plurality of partitions which seen specifically disclosed above show a second OS tied with a third plurality of partitions);
 (Klughart [0013] lines 7-14, [0242] lines 14-17, [0243] lines 1-10 and [0250] lines 1-5; can be viewed as actions taken after the installation of the second OS)

Klughart as modified by Lawrence, Chen and McCann does not specifically disclose the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to disable the second redundant drive array after installing the second OS.

However, Viswanathan discloses the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to disable the second redundant drive array in response to action (Viswanathan Col. 2 lines 3-9, and Col. 4 lines 64-67; which is able to show the flexible ability to disable information based on information from the user, including disabling of a drive).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to incorporate the teachings of Viswanatha, showing flexibly disabling of a drive, into the partitioned drive system of Klughart as modified by Lawrence, Chen and McCann, for the purpose of increase the flexibility in disabling of information and thus have increase ease of use, as taught by Viswanatha Col 1 lines 65-67 and Col. 2 lines 3-9.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klughart, Lawrence, Chen and McCann as applied to claim 17 above, and further in view of Li (Pub. No. US 2011/0010532 A1).

As to claim 20, Klughart as modified by Lawrence, Chen and McCann does not specifically disclose the computer executable instruction upon execution by a processor, further causing the processor to: provide a user an option to select to boot into the first OS on the second drive or the update OS on the disconnected first drive.

However, Li discloses the computer executable instruction upon execution by a processor, further causing the processor to: provide a user an option to select to boot into the first OS on the second drive or the update OS on the disconnected first drive (Li [0026] lines 5-9 and 29-51; which shows being able to provide options to choose between operating system and environment of the operating system thus in light of above disclosed information showing the first OS on the second driver and a second/updated OS on disconnected first drive can be viewed as providing an option to select to boot into the first OS on the second drive or the updates/second OS on the disconnected first drive).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Li showing selection of OS to boot, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193